           Case 1:19-cr-10081-IT Document 810 Filed 09/16/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    CRIMINAL NO.: 19-CR-10081-IT-MPK
v.

JOVAN VAVIC and DONNA HEINEL,

                      Defendant.



                         MOTION FOR LEAVE TO FILE REPLY
                     IN SUPPORT OF JOINT MOTION TO SUPPRESS


       Defendants Jovan Vavic and Donna Heinel respectfully move for leave to file a Reply,

not to exceed 15 pages in length, in Support of the Joint Motion to Suppress “Consensual

Wiretap” Recordings, by September 22, 2021.

       As grounds for this motion, Vavic and Heinel submit that the Reply will respond to

significant erroneous arguments advanced in the government’s opposition (ECF No. 807), and

thereby enhance the Court’s full consideration of the issues relevant to the pending motion to

suppress—which presents a matter of first impression, i.e. the lawfulness under 18 U.S.C. § 2511

of the government’s use of the carrier to monitor the government’s lead cooperator, Rick

Singer’s, phone for nearly five months after the court order authorizing the carrier’s wiretap

expired.

       Moreover, the at-issue “consensual wiretaps” are critical—and now, it is clear—illegally-

obtained electronic surveillance materials that should not be admitted at trial. Defendants would

thus suffer severe prejudice if this evidence were admitted without this Court’s full consideration

of the issues relevant to the Motion to Suppress.
         Case 1:19-cr-10081-IT Document 810 Filed 09/16/21 Page 2 of 3




      WHEREFORE, Defendants respectfully request that their motion for leave to file a Reply

in Support of the Joint Motion to Suppress be GRANTED.

Dated: September 16, 2021                       Respectfully submitted,


                                                /s/ Stephen G. Larson
                                                Stephen G. Larson
                                                slarson@larsonllp.com
                                                (Admitted pro hac vice)
                                                Koren L. Bell
                                                kbell@larsonllp.com
                                                (Admitted pro hac vice)
                                                Paul A. Rigali
                                                prigali@larsonllp.com
                                                (Admitted pro hac vice)
                                                LARSON LLP
                                                555 South Flower Street, Suite 4400
                                                Los Angeles, California 90071
                                                (213) 436-4888
                                                Irwin B. Schwartz (BBO# 548763)
                                                ischwartz@blaschwartz.com
                                                Nicholas R. Cassie (BBO# 672698)
                                                ncassie@blaschwartz.com
                                                BLA Schwartz, PC
                                                One University Ave., Suite 302B
                                                Westwood, Massachusetts 02090
                                                Phone: 781-636-5000
                                                Fax: 781-636-5090
                                                Attorneys for Defendant Jovan Vavic
                                                /s/ Nina Marino
                                                NINA MARINO
                                                (Admitted pro hac vice)
                                                JENNIFER LIESER
                                                KAPLAN MARINO, P.C.
                                                9454 Wilshire Blvd., Ste. 902
                                                Beverly Hills, CA 90212
                                                Telephone: (310) 557-0007
                                                marino@kaplanmarino.com
                                                Counsel for Defendant Dr. Donna Heinel




                                            2
           Case 1:19-cr-10081-IT Document 810 Filed 09/16/21 Page 3 of 3




                                  RULE 7.1 CERTIFICATION

       Undersigned counsel certifies that he conferred with the government. The government

does not oppose the motion for leave to file a reply provided that the defense does not oppose a

government motion to file a sur-reply.

                                      /s/ Stephen G. Larson
                                      Stephen G. Larson




                                 CERTIFICATE OF SERVICE

       I, Stephen G. Larson, hereby certify that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the NEF, and paper

copies will be sent to those indicated as non-registered participants on September 16, 2021.

                                      /s/ Stephen G. Larson
                                      Stephen G. Larson




                                                 3
